Per Curiam,
The bill of the complainant was for the reformation of a deed. His incompetency as a witness to matters occurring in the lifetime of Sophia Stare, a deceased grantee, is the subject of the first assignment of error. It is not necessary for us to pass upon the question of his competency, for an admission of counsel for appellants in their history of the case is that his testimony was eliminated by the learned chancellor in making the decree. It is affirmed on the facts found and the conclusions reached by the trial judge.
Appeal dismissed at appellants’ costs.